EXHIBIT 10.7
 
FIFTH LOAN MODIFICATION AGREEMENT
 
This Fifth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of July 12, 2010, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and (b) (i) GLOBALOPTIONS, INC., a Delaware
corporation with offices at 1501 M Street, N.W., Washington, D.C. 20005
(“Global”), and (ii) THE BODE TECHNOLOGY GROUP, INC., a Delaware corporation
with offices at 1501 M Street, N.W., Washington, D.C. 20005 (“Bode”) (Global and
Bode are jointly and severally, individually and collectively, referred to
herein as the “Borrower”).
 
1.           DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 31, 2008,
evidenced by, among other documents, a certain Fourth Amended and Restated Loan
and Security Agreement dated as of March 31, 2008, among Borrower and Bank, as
amended by a certain First Loan Modification Agreement dated as of March 30,
2009, as further amended by a certain Second Loan Modification Agreement dated
as of August 27, 2009, as further amended by a certain Third Loan Modification
Agreement dated as of December 31, 2009, and as further amended by a certain
Fourth Loan Modification Agreement dated as of April 15, 2010 (as amended, the
“Loan Agreement”).  Capitalized terms used but not otherwise defined herein
shall have the same meaning as in the Loan Agreement.
 
2.           DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured
by (a) the Collateral as described in the Loan Agreement, (b) the Intellectual
Property Collateral as described in a certain Intellectual Property Security
Agreement dated as of March 31, 2008 between Bank and Global (the “Global IP
Security Agreement”), and (c) the Intellectual Property Collateral as described
in a certain Intellectual Property Security Agreement dated as of March 31, 2008
between Bank and Bode (the “Bode IP Security Agreement”) (together with any
other collateral security granted to Bank, the “Security
Documents”).  Hereinafter, the Security Documents, together with all other
documents evidencing or securing the Obligations shall be referred to as the
“Existing Loan Documents”.
 
3.           DESCRIPTION OF CHANGE IN TERMS.
 
 
A.
Modifications to Loan Agreement.

 
 
1
Borrower hereby acknowledges, confirms and agrees that, upon and after the
occurrence of the Sale Event, no further Advances based upon Aggregate Eligible
Accounts may be requested by Borrower and that Bank has no obligation to make
any Advances based upon Aggregate Eligible Accounts as of such date.  In
addition, the outstanding principal amount of the Advances made based upon
Aggregate Eligible Accounts must be repaid in full or, at the sole and absolute
discretion of Bank, refinanced as Advances based upon Eligible Accounts, and all
other Obligations with respect to Advances made based upon Aggregate Eligible
Accounts (including, without limitation, all Finance Charges, Collateral
Handling Fees, and other fees or amounts due in connection with the Advances
made based upon Aggregate Eligible Accounts) shall be immediately paid in full.

 
 
2
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(a) thereof:

 
“             (ii)            Subject to the terms of this Agreement, Borrower
may request that Bank finance Eligible Accounts on an aggregate basis.  Bank
may, in its sole discretion in each instance, finance Eligible Accounts on an
aggregate basis by extending credit to Borrower in an amount equal to the result
of the Advance Rate multiplied by the aggregate face amount of a summary listing
of Eligible Accounts provided to Bank for one Account Debtor (the “Aggregate
Eligible Accounts”).  Bank may, in its sole discretion, change the percentage of
the Advance Rate for the Aggregate Eligible Accounts on a case by case basis.
 
(iii)          Any extension of credit made pursuant to the terms of subsection
(i) or (ii) above shall hereinafter be referred to as an “Advance”.  When Bank
makes an Advance, the Eligible Account or the Aggregate Eligible Accounts each
become a separate “Financed Receivable”.

 
 

--------------------------------------------------------------------------------

 
 
and inserting in lieu thereof the following:
 
“             (ii)           Subject to the terms of this Agreement and prior to
the occurrence of the Sale Event, Borrower may request that Bank finance
Eligible Accounts on an aggregate basis.  Bank may, in its sole discretion in
each instance, finance Eligible Accounts on an aggregate basis by extending
credit to Borrower in an amount equal to the result of the Advance Rate
multiplied by the aggregate face amount of a summary listing of Eligible
Accounts provided to Bank for one Account Debtor (the “Aggregate Eligible
Accounts”).  Bank may, in its sole discretion, change the percentage of the
Advance Rate for the Aggregate Eligible Accounts on a case by case basis.
 
(iii)           Any extension of credit made pursuant to the terms of subsection
(i) or, prior to the occurrence of the Sale Event, subsection (ii), above shall
hereinafter be referred to as an “Advance”.  When Bank makes an Advance, the
Eligible Account or, prior to the occurrence of the Sale Event, the Aggregate
Eligible Accounts, each become a separate “Financed Receivable”.”
 
 
3
The Loan Agreement shall be amended by deleting the following language,
appearing in Section 2.1.1(b) thereof:

 
“In addition and notwithstanding the foregoing, (i) the aggregate amount of
Advances outstanding at any time may not exceed Ten Million Dollars
($10,000,000.00), and (ii) the aggregate amount of Advances made based upon
Aggregate Eligible Accounts outstanding at any time may not exceed Two Million
Five Hundred Thousand Dollars ($2,500,000.00).”
 
and inserting in lieu thereof the following:
 
“In addition and notwithstanding the foregoing, (i) prior to the occurrence of
the Sale Event, (A) the aggregate amount of Advances outstanding at any time may
not exceed Ten Million Dollars ($10,000,000.00), and (B) the aggregate amount of
Advances made based upon Aggregate Eligible Accounts outstanding at any time may
not exceed Two Million Five Hundred Thousand Dollars ($2,500,000.00), and (ii)
upon and after the occurrence of the Sale Event, the aggregate amount of
Advances outstanding at any time may not exceed Seven Million Five Hundred
Thousand Dollars ($7,500,000.00).”
 
 
4
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1 thereof:

 
“             (c)           Borrowing Procedure.  Borrower will deliver an
Advance Request and Invoice Transmittal in the form attached hereto as Exhibit C
signed by a Responsible Officer for each Advance it requests, accompanied by an
accounts receivable aging with respect to Advances requested to be made based
upon Aggregate Eligible Accounts, or by invoices with respect to Advances
requested to be made based upon Eligible Accounts.  Bank may rely on information
set forth in or provided with the Advance Request and Invoice Transmittal.”
 
and inserting in lieu thereof the following:
 
“             (c)           Borrowing Procedure.
 
(i)  Prior to the occurrence of the Sale Event, Borrower will deliver an Advance
Request and Invoice Transmittal in the form attached hereto as Exhibit C signed
by a Responsible Officer for each Advance it requests, accompanied by an
accounts receivable aging with respect to Advances requested to be made based
upon Aggregate Eligible Accounts, or by invoices with respect to Advances
requested to be made based upon Eligible Accounts.  Bank may rely on information
set forth in or provided with the Advance Request and Invoice Transmittal.

 
 

--------------------------------------------------------------------------------

 
 
(ii)  Upon and after the occurrence of the Sale Event, Borrower will deliver an
Invoice Transmittal for each Eligible Account it offers.  Bank may rely on
information set forth in or provided with the Invoice Transmittal.”
 
 
5
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(f):

 
“If this Agreement is terminated (A) by Bank in accordance with clause (ii) in
the foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a termination fee in an amount equal to Fifty Thousand Dollars ($50,000.00)
(the “Early Termination Fee”).”
 
and inserting in lieu thereof the following:
 
“If this Agreement is terminated (A) by Bank in accordance with clause (ii) in
the foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a termination fee in an amount equal to (1) prior to the occurrence of the
Sale Event, Fifty Thousand Dollars ($50,000.00), and (2) upon and after the
occurrence of the Sale Event, Thirty Seven Thousand Five Hundred Dollars
($37,500.00) (the “Early Termination Fee”).”
 
 
6
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1 thereof:

 
“             (h)           Suspension of Advances.  Without limiting the fact
that Bank has no obligation to make Advances based upon Aggregate Eligible
Accounts, Borrower’s ability to request that Bank finance Eligible Accounts
hereunder will terminate if, in Bank’s sole discretion, there has been a
material adverse change in the general affairs, management, results of
operation, condition (financial or otherwise) or the prospect of repayment of
the Obligations, or there has been any material adverse deviation by Borrower
from the most recent business plan of Borrower presented to and accepted by Bank
prior to the execution of this Agreement.”
 
and inserting in lieu thereof the following:
 
“             (h)           Suspension of Advances.   Without limiting the fact
that (i) Bank has no obligation to make Advances based upon Aggregate Eligible
Accounts prior to the occurrence of the Sale Event, and (ii) Bank shall not make
any Advances based upon Aggregate Eligible Accounts upon and after the
occurrence of the Sale Event, Borrower’s ability to request that Bank finance
Eligible Accounts hereunder will terminate if, in Bank’s sole discretion, there
has been a material adverse change in the general affairs, management, results
of operation, condition (financial or otherwise) or the prospect of repayment of
the Obligations, or there has been any material adverse deviation by Borrower
from the most recent business plan of Borrower presented to and accepted by Bank
prior to the execution of this Agreement.”
 
 
7
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.2.3 thereof:

 
“Except as otherwise provided in Section 2.3.1(b)(i), the Finance Charge is
payable when the Advance made based on such Financed Receivable is payable in
accordance with Section 2.3 hereof.”
 
and inserting in lieu thereof the following:
 
“Except as otherwise provided in Section 2.3.1(b)(i) prior to the occurrence of
the Sale Event, and at all times upon and after the occurrence of the Sale
Event, the Finance Charge is payable when the Advance made based on such
Financed Receivable is payable in accordance with Section 2.3 hereof.”
 
 
8
The Loan Agreement shall be amended by deleting the following, appearing as
Section 2.2.4 thereof:


 
 

--------------------------------------------------------------------------------

 
 
“             2.2.4      Collateral Handling Fee.  Borrower will pay to Bank a
collateral handling fee equal to 0.20% (or, with respect to Financed Receivables
based upon Aggregate Eligible Accounts, 0.30%) per month of the Financed
Receivable Balance for each Financed Receivable outstanding based upon a 360 day
year (the “Collateral Handling Fee”), provided, however, for any Subject Month
(as of the first calendar day of such month) to the extent that Borrower
maintained Liquidity of greater than Twelve Million Five Hundred Thousand
Dollars ($12,500,000.00) at all times during the applicable Testing Month, the
Collateral Handling Fee shall be 0.0% (or, with respect to Financed Receivables
based upon Aggregate Eligible Accounts, 0.10%) per month of the Financed
Receivable Balance for each Financed Receivable outstanding based upon a 360 day
year.  This fee is charged on a daily basis which is equal to the Collateral
Handling Fee divided by 30, multiplied by the number of days each such Financed
Receivable is outstanding, multiplied by the outstanding Financed Receivable
Balance.  Except as otherwise provided in Section 2.3.1(b)(i), the Collateral
Handling Fee is payable when the Advance made based on such Financed Receivable
is payable in accordance with Section 2.3 hereof.  In computing Collateral
Handling Fees under this Agreement, all Collections received by Bank shall be
deemed applied by Bank on account of Obligations three (3) Business Days after
receipt of the Collections.  After an Event of Default, the Collateral Handling
Fee will increase an additional 0.50% effective immediately upon such Event of
Default; provided, however, as of the first day of the month following the month
in which the applicable Event of Default is cured (so long as at such time there
is no other Event of Default), the Collateral Handling Fee shall be reduced to
the applicable rate as set forth in the first sentence of this Section 2.2.4.”
 
and inserting in lieu thereof the following:
 
“             2.2.4      Collateral Handling Fee.
 
(a)           Prior to the occurrence of the Sale Event, Borrower will pay to
Bank a collateral handling fee equal to 0.20% (or, with respect to Financed
Receivables based upon Aggregate Eligible Accounts, 0.30%) per month of the
Financed Receivable Balance for each Financed Receivable outstanding based upon
a 360 day year (the “Collateral Handling Fee”), provided, however, for any
Subject Month (as of the first calendar day of such month) to the extent that
Borrower maintained Liquidity of greater than Twelve Million Five Hundred
Thousand Dollars ($12,500,000.00) at all times during the applicable Testing
Month, the Collateral Handling Fee shall be 0.0% (or, with respect to Financed
Receivables based upon Aggregate Eligible Accounts, 0.10%) per month of the
Financed Receivable Balance for each Financed Receivable outstanding based upon
a 360 day year.  This fee is charged on a daily basis which is equal to the
Collateral Handling Fee divided by 30, multiplied by the number of days each
such Financed Receivable is outstanding, multiplied by the outstanding Financed
Receivable Balance.  Except as otherwise provided in Section 2.3.1(b)(i), the
Collateral Handling Fee is payable when the Advance made based on such Financed
Receivable is payable in accordance with Section 2.3 hereof.
 
(b)           Upon and after the occurrence of the Sale Event, Borrower will pay
to Bank a collateral handling fee equal to 0.20% per month of the Financed
Receivable Balance for each Financed Receivable outstanding based upon a 360 day
year (the “Collateral Handling Fee”), provided, however, for any Subject Month
(as of the first calendar day of such month) to the extent that Borrower
maintained Liquidity of greater than Twelve Million Five Hundred Thousand
Dollars ($12,500,000.00) at all times during the applicable Testing Month, the
Collateral Handling Fee shall be 0.0% per month of the Financed Receivable
Balance for each Financed Receivable outstanding based upon a 360 day
year.  This fee is charged on a daily basis which is equal to the Collateral
Handling Fee divided by 30, multiplied by the number of days each such Financed
Receivable is outstanding, multiplied by the outstanding Financed Receivable
Balance.  The Collateral Handling Fee is payable when the Advance made based on
such Financed Receivable is payable in accordance with Section 2.3 hereof.

 
 

--------------------------------------------------------------------------------

 
 
(c)           In computing Collateral Handling Fees under this Agreement, all
Collections received by Bank shall be deemed applied by Bank on account of
Obligations three (3) Business Days after receipt of the Collections.  After an
Event of Default, the Collateral Handling Fee will increase an additional 0.50%
effective immediately upon such Event of Default; provided, however, as of the
first day of the month following the month in which the applicable Event of
Default is cured (so long as at such time there is no other Event of Default),
the Collateral Handling Fee shall be reduced to the applicable rate as set forth
in the first sentence of subsection (i) or, prior to the occurrence of the Sale
Event, subsection (ii) (as applicable) of this Section 2.2.4.”
 
 
9
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.3.1 thereof:

 
“             (b)          With respect to Advances made based on Aggregate
Eligible Accounts:
 
(i)            Borrower shall pay to Bank, on the first day of each
Reconciliation Period, and contemporaneously with payment in full of an Advance
made based upon Aggregate Eligible Accounts, all accrued Finance Charges and
Collateral Handling Fees on the Advances made based on the Aggregate Eligible
Accounts;
 
(ii)           Borrower shall also pay the principal amount of each Advance made
based on Aggregate Eligible Accounts on the earliest of: (A) the date the
Financed Receivable (or any portion thereof) is no longer an Eligible Account,
or an Adjustment has been made to any portion of the Aggregate Eligible
Accounts, or any Account comprising the Aggregate Eligible Accounts has been
paid by the Account Debtor (but in each case only up to the portion of Advances
such that the aggregate Financed Receivable Balance (net of any Accounts that
are paid, not Eligible Accounts, or subject to an Adjustment) is not less than
125% of the aggregate Advances made thereon); (B) the date on which there is a
breach of any warranty or representation set forth in Section 5.3; or (C) the
Maturity Date (including any early termination); and
 
(iii)           In addition to the foregoing, Borrower hereby authorizes Bank
to, at Bank’s election in its sole discretion, refinance each outstanding
Advance which is made based upon Aggregate Eligible Accounts at any time,
including, without limitation, when a portion of the Advance is repaid or when
Bank makes an additional Advance pertaining to Aggregate Eligible Accounts in
respect of the same Account Debtor.  Each such refinancing shall consist of the
creation of a new “placeholder note” on the books of Bank which evidences the
Financed Receivable Balance with respect to such Advance.”
 
and inserting in lieu thereof the following:
 
“             (b)          With respect to Advances made based on Aggregate
Eligible Accounts:
 
(i)            Prior to the occurrence of the Sale Event, Borrower shall pay to
Bank, on the first day of each Reconciliation Period, and contemporaneously with
payment in full of an Advance made based upon Aggregate Eligible Accounts, all
accrued Finance Charges and Collateral Handling Fees on the Advances made based
on the Aggregate Eligible Accounts;

 
 

--------------------------------------------------------------------------------

 
 
(ii)            Borrower shall also pay the principal amount of each Advance
made based on Aggregate Eligible Accounts on the earliest of: (A) the date the
Financed Receivable (or any portion thereof) is no longer an Eligible Account,
or an Adjustment has been made to any portion of the Aggregate Eligible
Accounts, or any Account comprising the Aggregate Eligible Accounts has been
paid by the Account Debtor (but in each case only up to the portion of Advances
such that the aggregate Financed Receivable Balance (net of any Accounts that
are paid, not Eligible Accounts, or subject to an Adjustment) is not less than
125% of the aggregate Advances made thereon); (B) the date on which there is a
breach of any warranty or representation set forth in Section 5.3; (C) the
occurrence of the Sale Event; or (D) the Maturity Date (including any early
termination); and
 
(iii)           In addition to the foregoing, prior to the occurrence of the
Sale Event, Borrower hereby authorizes Bank to, at Bank’s election in its sole
discretion, refinance each outstanding Advance which is made based upon
Aggregate Eligible Accounts at any time, including, without limitation, when a
portion of the Advance is repaid or when Bank makes an additional Advance
pertaining to Aggregate Eligible Accounts in respect of the same Account
Debtor.  Each such refinancing shall consist of the creation of a new
“placeholder note” on the books of Bank which evidences the Financed Receivable
Balance with respect to such Advance.”
 
 
10
The Loan Agreement shall be amended by deleting the following, appearing as
Section 6.7:

 
“             6.7          Financial Covenants.  Borrower shall maintain at all
times, to be tested as of the last day of each month, unless otherwise noted:
 
(a)           EBDA.  EBDA for the three-month period ending on the last day of
each month of at least:


Period
 
Minimum EBDA
 
December 1, 2009 through February 28, 2010
  $ (1,325,000.00 )
January 1, 2010 through March 31, 2010
  $ (1,500,000.00 )
February 1, 2010 through April 30, 2010
  $ (2,250,000.00 )
March 1, 2010 through May 31, 2010
  $ (2,250,000.00 )
April 1, 2010 through June 30, 2010
  $ (1,500,000.00 )
May 1, 2010 through July 31, 2010
  $ (1,000,000.00 )
June 1, 2010 through August 31, 2010
  $ (500,000.00 )
July 1, 2010 through September 30, 2010, and each three-month period ending on
the last day of each month thereafter
  $ (100,000.00 )”

 
and inserting in lieu thereof the following:
 
“             6.7          Financial Covenants.  Borrower shall maintain at all
times, to be tested as of the last day of each month:
 
(a)           EBDA.  EBDA for the three-month period ending on the last day of
each month of at least:

 
 

--------------------------------------------------------------------------------

 


Period
 
Minimum EBDA
April 1, 2010 through June 30, 2010
 
($1,500,000.00)
May 1, 2010 through July 31, 2010
 
If the Sale Event has occurred: ($1,500,000.00)
If the Sale Event has not occurred: ($1,000,000.00)
June 1, 2010 through August 31, 2010
 
If the Sale Event has occurred: ($600,000.00)
If the Sale Event has not occurred: ($500,000.00)
July 1, 2010 through September 30, 2010
 
If the Sale Event has occurred: ($400,000.00)
If the Sale Event has not occurred: ($100,000.00)
August 1, 2010 through October 31, 2010, and for each three-month period ending
on the last day of each month thereafter
 
If the Sale Event has occurred: $1.00
If the Sale Event has not occurred: ($100,000.00)”

 
 
11
The Loan Agreement shall be amended by inserting the following new definitions,
appearing alphabetically in Section 13.1 thereof:

 
“           “Sale Event” means the sale of any assets owned by Global and/or
Guarantor with respect to their fraud and special investigations unit pursuant
to that certain Asset Purchase Agreement dated as of June 11, 2010 by and among
Borrower, Guarantor and GlobalOptions Services, Inc.”
 
“           “Invoice Transmittal” shows Eligible Accounts which Bank may finance
and, for each such Account, includes the Account Debtor’s, name, address,
invoice amount, invoice date and invoice number.”
 
 
12
The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

 
“           “Collections” are (a) all funds received by Bank from or on behalf
of an Account Debtor for Financed Receivables, and (b) any refinancing by Bank,
to be completed at Bank’s discretion pursuant to Section 2.3.1(b)(iii), of any
Advance (or portion thereof) which is based upon Aggregate Eligible Accounts.”
 
“           “EBDA” means (a) Net Income, plus (b) to the extent deducted in the
calculation of Net Income, depreciation expense, amortization expense, non-cash
impairment charges and non-cash stock compensation expenses.”
 
“           “Facility Amount” is Twelve Million Five Hundred Thousand Dollars
($12,500,000.00).”
 
“           “Financed Receivables” are all those Eligible Accounts and Aggregate
Eligible Accounts, including their proceeds which Bank finances and makes an
Advance, as set forth in Section 2.1.1.  A Financed Receivable stops being a
Financed Receivable (but remains Collateral) when the Advance made for the
Financed Receivable has been fully paid.”

 
 

--------------------------------------------------------------------------------

 
 
and inserting in lieu thereof the following:
 
“           “Collections” are (a) all funds received by Bank from or on behalf
of an Account Debtor for Financed Receivables, and (b) prior to the occurrence
of the Sale Event, any refinancing by Bank, to be completed at Bank’s discretion
pursuant to Section 2.3.1(b)(iii), of any Advance (or portion thereof) which is
based upon Aggregate Eligible Accounts.”
 
“           “EBDA” means (a) Net Income, plus (b) to the extent deducted in the
calculation of Net Income, depreciation expense, amortization expense, non-cash
impairment charges and non-cash stock compensation expenses, plus (c) gains
and/or losses related to the sale of certain divisions and/or Subsidiaries of
Borrower consented to by Bank in writing on a case-by-case basis in Bank’s sole
discretion.”
 
“           “Facility Amount” is (a) prior to the occurrence of the Sale Event,
Twelve Million Five Hundred Thousand Dollars ($12,500,000.00), and (b) upon and
after the occurrence of the Sale Event, Nine Million Three Hundred Seventy Five
Thousand Dollars ($9,375,000.00).”
 
“           “Financed Receivables” are all those Eligible Accounts and, prior to
the occurrence of the Sale Event, Aggregate Eligible Accounts, including their
proceeds which Bank finances and makes an Advance, as set forth in Section
2.1.1.  A Financed Receivable stops being a Financed Receivable (but remains
Collateral) when the Advance made for the Financed Receivable has been fully
paid.”
 
 
13
Upon the occurrence of the Sale Event, the Loan Agreement shall be amended by
deleting the “Advance Request and Invoice Transmittal” form attached as Exhibit
C thereto, and all references in the Loan Agreement to “Advance Request and
Invoice Transmittal” shall mean “Invoice Transmittal”.

 
 
B.
Waiver.  Bank hereby waives Borrower’s existing defaults (if any) under the Loan
Agreement by virtue of Borrower’s failure to comply with the financial covenant
set forth in Section 6.7(a) thereof (relative to the requirement that Borrower
maintain certain EBDA) as of the months ended April 30, 2010, May 31, 2010 and
June 30, 2010.  Bank’s waiver of Borrower’s compliance with such covenant shall
apply only to the foregoing specific periods.

 
4.           FEES.  Borrower shall reimburse Bank for all legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.
 
5.           RATIFICATION OF IP SECURITY AGREEMENTS.
 
(a)           Global hereby ratifies, confirms and reaffirms, all and singular,
the terms and conditions of the Global IP Security Agreement and acknowledges,
confirms and agrees that the Global IP Security Agreement contains an accurate
and complete listing of all Intellectual Property Collateral as defined therein.
 
(b)           Bode hereby ratifies, confirms and reaffirms, all and singular,
the terms and conditions of the Bode IP Security Agreement and acknowledges,
confirms and agrees that the Bode IP Security Agreement contains an accurate and
complete listing of all Intellectual Property Collateral as defined therein.
 
6.           RATIFICATIONS OF PERFECTION CERTIFICATES.
 
(a)           Global hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of March 31, 2008 between Global and Bank, and acknowledges, confirms and agrees
the disclosures and information Global provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.
 
(b)           Bode hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of March 31, 2008 between Bode and Bank, and acknowledges, confirms and agrees
the disclosures and information Bode provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.
 
7.           CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.

 
 

--------------------------------------------------------------------------------

 
 
8.           RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.
 
9.           NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.
 
10.           CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.
 
11.           COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.
 
[The remainder of this page is intentionally left blank]

 
 

--------------------------------------------------------------------------------

 
 
This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.


BORROWER:
 
BANK:
     
GLOBALOPTIONS, INC.
 
SILICON VALLEY BANK
     
By:
/s/ Jeffrey O. Nyweide
 
By:
/s/ Christine Egitto
         
Name: 
Jeffrey O. Nyweide
 
Name: 
Christine Egitto
         
Title:
CFO
 
Title:
VP
         
THE BODE TECHNOLOGY GROUP, INC.
             
By:
/s/ Jeffrey O. Nyweide
               
Name:
Jeffrey O. Nyweide
               
Title:
CFO
     



The undersigned, GLOBALOPTIONS GROUP, INC. (“Guarantor”) hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of (a) a
certain Unconditional Guaranty (the “Guaranty”) dated as of March 31, 2008,
executed and delivered by Guarantor, pursuant to which Guarantor unconditionally
guaranteed the prompt, punctual and faithful payment and performance of all
Obligations of Borrower to Bank, (b) a certain Security Agreement (the “Security
Agreement”) dated as of March 31, 2008, between Guarantor and Bank, pursuant to
which Guarantor granted Bank a continuing first priority security interest in
the Collateral (as the term is defined therein) to secure the payment and
performance of the Obligations under the Guaranty in accordance with the terms
of the Security Agreement, and (c) a certain Intellectual Property Security
Agreement (the “IP Agreement”) dated as of March 31, 2008, between Guarantor and
Bank, pursuant to which Guarantor granted Bank a continuing first priority
security interest in the Intellectual Property Collateral (as the term is
defined therein) to secure the payment and performance of the Obligations under
the Guaranty in accordance with the terms of the IP Agreement.  In addition,
Guarantor acknowledges, confirms and agrees that the Guaranty, Security
Agreement, and IP Agreement shall remain in full force and effect and shall in
no way be limited by the execution of this Loan Modification Agreement, or any
other documents, instruments and/or agreements executed and/or delivered in
connection herewith.


GLOBALOPTIONS GROUP, INC.
 
By:
/s/ Harvey Schiller
   
Name: 
Harvey Schiller
   
Title:
Chairman and CEO


 
 

--------------------------------------------------------------------------------

 